Citation Nr: 0007158	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had more than 13 years of active military 
service, as well as several years of inactive service, and he 
separated from service in December 1978.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the above claims.

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims.  

First, the claims file shows that the veteran is receiving 
Social Security disability benefits, although it is not known 
what disabilities the award of benefits was based on.  The RO 
has not requested the medical and adjudication records 
relating to the veteran's Social Security disability 
benefits, and this must be done.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight). 

Second, it appears that not all of the veteran's VA treatment 
records have been obtained.  For example, he stated during 
the 1997 VA psychiatric examination that he was receiving 
treatment for depression at the VA Medical Center in 
Salisbury.  Although the RO obtained his records for 
treatment in 1996 and 1997, there were no progress notes from 
the mental health clinic.  Also, the veteran has reported 
being hospitalized at this facility in 1994 and 1995.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Third, additional VA examinations are needed for the 
following reasons.  The evidence suggests that at least a 
portion of the veteran's employment impairment is due to his 
nonservice-connected medical disorders.  The evidence 
indicates that symptomatology from his service-connected 
conditions may have affected his employability, but it is not 
clear whether these symptoms alone are enough to render him 
unemployable.  Therefore, in order to assure that VA's 
statutory obligation to assist the veteran is fulfilled, 
additional examinations are required.  See Waddell v. Brown, 
5 Vet. App. 454, 456-57 (1993) (the Board's evaluation cannot 
be fully informed without an examination thoroughly 
describing the degree of disability attributable to the 
veteran's service-connected psychiatric disorder as opposed 
to diagnosed, nonservice-connected psychiatric disorder(s)).

Where the degree of impairment caused by a disability must be 
evaluated, the examination must provide a detailed assessment 
of the veteran's disabilities and their effect upon his 
ordinary activity, including the effect upon employment.  See 
38 C.F.R. §§ 4.1, 4.2, and 4.10 (1999); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although the veteran 
was provided VA examinations in 1997, the examiners did not 
render adequate opinions as to the effect of the veteran's 
service-connected conditions on his employability.  

It is the Board's responsibility to make findings based on 
the evidence of record and not to supply missing facts.  In 
the case of a claim for TDIU, the Board may not reject that 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  Furthermore, VA must 
determine if there are circumstances, apart from nonservice-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability by placing 
this particular veteran in a different position than other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Moreover, the report of the examination conducted for the 
veteran's service-connected hypertension with cardiomegaly 
does not reflect any blood pressure readings.  The examiner's 
statement that the veteran's hypertension is controlled is 
insufficient. 

Accordingly, this case is REMANDED for the following:

1.  Obtain the veteran's adjudication 
records from the Social Security 
Administration, to include all medical 
records supporting any award of 
disability benefits.  Associate all 
correspondence and any records received 
with the claims file.

2.  Obtain and associate with the claims 
file the veteran's complete medical 
records from the VA Medical Center in 
Salisbury for all hospitalization and 
outpatient treatment from 1993 to the 
present.  Ensure that the records 
obtained include mental health clinic 
notes and progress notes, group therapy 
notes, intake assessments, and any 
psychological test results. 

3.  After obtaining the above referenced 
records, schedule the veteran for VA 
examinations to evaluate his service-
connected disorders.  It is very 
important that the examiners be provided 
an opportunity to review the claims 
folder, including this remand.  The 
examiners should indicate in the report 
that the claims file was reviewed.  The 
examiners must provide a complete 
rationale for all conclusions and 
opinions.

The veteran's service-connected 
conditions should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  Each examiner must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected PTSD, 
hypertension with cardiomegaly, and 
residuals of gunshot wound to the 
abdomen, as distinguished from impairment 
due to nonservice-connected disorders.

(a) PTSD:  All necessary tests or studies 
should be conducted to ascertain the 
severity of this disorder.  A Global 
Assessment of Functioning (GAF) score 
should be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  The examiner should discuss the 
prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of his occupational 
impairment and any prior medical 
findings.

(b) Hypertension with cardiomegaly:  All 
necessary tests or studies should be 
conducted to ascertain the severity of 
this disorder.  In accordance with the 
rating criteria, the severity of 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.  These 
readings must be reflected in the 
examination report.  The examiner should 
discuss the symptomatology attributable 
to the veteran's cardiac condition(s), as 
well as the limitation on activities 
resulting from his disorder(s).  Any 
coronary artery disease or hypertensive 
heart disease should be evaluated in such 
a way that enables application of the 
rating criteria for those conditions, 
with discussion of workload in terms of 
METs and resulting symptomatology, such 
as angina, dyspnea, fatigue, dizziness, 
syncope, left ventricular dysfunction, 
congestive heart failure.  Whether 
medication is required should also be 
indicated.

(c) Residuals of gunshot wound to the 
abdomen:  All necessary tests or studies 
should be conducted to ascertain the 
severity of this disorder.  Since this 
disability is rated according to the 
severity of adhesions of the peritoneum, 
the examiner should indicate whether 
there are currently any such 
obstructions; whether the veteran has any 
pain with movement of the body or 
episodes of colic pain, nausea, 
constipation, or diarrhea; and whether 
there is any abdominal distension or 
reflex disturbances.

The examiner should specifically review 
the 1992 VA examination report concluding 
that the veteran is asymptomatic from the 
in-service gunshot wound and that there 
is no relationship between the prior 
gunshot wound and the post-service 
colectomy with iliosigmoidoscopy and/or 
splenectomy.  The examiner should render 
a medical opinion as to which symptoms 
and what impairment are attributable to 
the service-connected residuals of 
gunshot wound to the abdomen as opposed 
to any nonservice-connected 
gastrointestinal condition(s) (i.e., 
residuals of splenectomy and/or 
colectomy, and/or any other disorder 
identified upon examination).  If it is 
impossible to distinguish the 
symptomatology and/or impairment due to 
the nonservice-connected condition(s), 
the examiner should so indicate.


4.  Review the claims folder and ensure 
that all of the above development actions 
have been conducted and completed in 
full.  Ensure that the examination 
reports include fully detailed 
descriptions of all opinions requested.  
If any report does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
veteran's claims for an increased rating 
for PTSD and for TDIU, with application 
of all appropriate laws and regulations 
and consideration of the additional 
evidence developed upon remand.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


